Case 21-30058-hdh11 Doc 10 Filed 01/21/21             Entered 01/21/21 12:44:38        Page 1 of 2



SUSAN B. HERSH, P.C.
State Bar No. 09543925
12770 Coit Road, Suite 1100
Dallas, Texas 75251
(972) 503-7070
(972) 503-7077 (Fax)
susan@susanbhershpc.com
PROPOSED COUNSEL FOR AAC HOLDING CORP.

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

IN RE:                                                §
                                                      §
AMERICAN ACHIEVEMENT                                  §      CASE NO.: 21-30058-hdh11
CORPORATION                                           §
    Debtor                                            §

         NOTICE OF APPEARANCE UNDER FEDERAL BANKRUPTCY RULE
        9010(b) COMBINED WITH REQUEST FOR NOTICE OF ALL MATTERS

       AAC HOLDING CORP. hereby requests that all notices given or required to be given in

this case, and all papers served or required to be served in this case, be given to and served upon

its attorney of record, as follows:


                                            Susan B. Hersh
                                        SUSAN B. HERSH, P.C.
                                      12770 Coit Road, Suite 1100
                                           Dallas, TX 75251
                                       susan@susanbhershpc.com


       This request includes but is not limited to all notices, copies and pleadings referred to

Title 11, United States Code and the Federal Bankruptcy Rules, including without limitation

notices of any orders, motions, demands, complaints, petitions, pleadings or requests, applications

and any other documents brought before this court in this case, whether formal or informal, written

or oral, or transmitted or conveyed by mail, delivery, telephone, telegraph, telex or otherwise.
Case 21-30058-hdh11 Doc 10 Filed 01/21/21           Entered 01/21/21 12:44:38        Page 2 of 2




                                                    Respectfully submitted,

                                                    SUSAN B. HERSH, P.C.

                                                    By: /s/Susan B. Hersh
                                                    SUSAN B. HERSH
                                                    State Bar No. 09543925
                                                    12770 Coit Road, Suite 1100
                                                    Dallas, TX 75251
                                                    (972) 503-7070
                                                    (972) 503-7077 (Fax)
                                                    PROPOSED COUNSEL FOR AAC HOLDING
                                                    CORP.



                                CERTIFICATE OF SERVICE

         The undersigns certifies that a true and correct copy of the foregoing has been served on
all parties receiving ECF notification in this case, on the date this was filed.

                                                    /s/ Susan B. Hersh
